Citation Nr: 1602485	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  08-26 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for prostate cancer, to include claimed as due to herbicide (Agent Orange) exposure.

3.  Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1963 to March 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in Columbia, South Carolina, which denied service connection for the issues on appeal.  

This case was first before the Board in July 2012, where the issues on appeal were remanded to obtain outstanding service personnel records and to schedule the Veteran for lung/pulmonary, back, and audiological VA examinations.  The case was again before the Board in August 2014, and the issues on appeal were remanded a second time to request additional outstanding treatment (medical) records and to reschedule the Veteran for VA examinations missed for good cause.  As the Board grants service connection for a low back disability and remands the lung and audiological issues on appeal, the Board need only address its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as to the issue of service connection for prostate cancer.  The record reflects that VA obtained the outstanding medical and service personnel records relevant to this issue.  As such, an additional remand to comply with the July 2012 and August 2014 directives is not required.  Stegall, 11 Vet. App. 268.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for a lung disorder, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with degenerative joint disease (DJD) of the lumbar spine.

2.  During service the Veteran sought treatment for chronic back pain caused by bouncing during truck driving.

3.  The Veteran experienced "chronic" symptoms of lumbar spine disability in service and "continuous" symptoms of lumbar spine disability since service separation.

4.  The Veteran is currently diagnosed with prostate cancer and/or residuals of prostate cancer.

5.  The Veteran did not serve in the Republic of Vietnam and is not presumed to have been exposed to the herbicide Agent Orange.

6.  The Veteran was not exposed to Agent Orange, or any other herbicide, during service.

7.  During the Veteran's service there was no oncological or prostrate injury or disease.

8.  The Veteran did not exhibit chronic symptoms of prostate cancer during service. 

9.  The prostate cancer did not manifest to a compensable degree within one year of active service.

10.  The Veteran did not exhibit continuous symptoms of prostate cancer since service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for DJD of the lumbar spine have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Prostate cancer was not incurred in active military service and may not be presumed to have been incurred in active military service, including as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.

In June 2007, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The Veteran was also asked to provide any available evidence concerning service in the Republic of Vietnam.  The notice was issued to the Veteran prior to the February 2008 rating decision from which this appeal arises.  Further, the issues were readjudicated in an August 2008 statement of the case (SOC), and subsequently issued September 2012 and February 2015 supplemental statements of the case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran did not receive a VA prostate cancer examination.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

In this case, the Veteran has only advanced that the prostate cancer was caused by exposure to the herbicide Agent Orange during service.  The Veteran has not advanced, and the evidence of record does not convey, any other potential in-service injury, event, or disease which may be related to the Veteran's prostate cancer.  As such, the Board concludes that a VA medical examination is not necessary to render a decision on the issue of service connection for prostate cancer.

All relevant documentation, including VA, private, and Social Security Administration (SSA) records, has been secured or attempted to be secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

DJD (as arthritis) and prostate cancer (as malignant tumors) are chronic diseases under 38 C.F.R. § 3.309(a).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As such, 38 C.F.R. 
§ 3.303(b) applies to the low back and prostate cancer disability issues on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis or cancer become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for a Low Back Disability

The Veteran asserts that a currently diagnosed low back disability, including DJD of the lumbar spine, originated during active service.  He has reported experiencing "chronic" symptoms of low back disability in service and "continuous" symptoms of low back disability since service separation.  

Initially, the Board finds that the Veteran is currently diagnosed with DJD of the lumbar spine.  The report from a September 2007 private spinal X-ray reflects that the Veteran had both DJD and degenerative disc disease (DDD) in the lumbar spine.

Next, the Board finds that the Veteran's low back/lumbar spine was injured during service.  Service treatment records reflect that in January 1965 the Veteran sought treatment for low back pain.  Specifically, the Veteran complained that the pain was caused by bouncing while regularly driving a heavy truck.  The Veteran further advanced that the back pain had been an ongoing issue for the previous three months.  For this reason, the Board finds that the Veteran's low back was injured in service.

The Board finds that the weight of the medical and lay evidence of record is at least in equipoise on the question of whether the Veteran experienced "chronic" symptoms in service and "continuous" symptoms since service separation of DJD of the lumbar spine.  As noted above, in January 1965, approximately two months prior to service separation, the Veteran advanced having back pain that had been present for the previous three months; however, spinal X-rays taken on that same day were negative.  Further, the Veteran's spine was noted as normal on the February 1965 service separation examination, and in the corresponding medical history report the Veteran did not advance any back issues.

A September 1994 SSA residual physical functional capacity assessment reflects that the Veteran was assessed for DJD of the lumbar spine.  In a corresponding September 1994 disability determination physical, the Veteran advanced having joint pain since he was approximately 30 years old.  As the Veteran was 50 years of age at the time of the SSA physical, this implies that the joint pain began a decade after service.  In the June 2007 claim, the Veteran advanced having back trouble that began in service.  A subsequent October 2007 private treatment record reflects that the Veteran advanced having back pain since service that was progressively worsening.  

The evidence of record, both lay and medical, reflects that the Veteran has complained of low back pain since service that began when the Veteran was driving heavy trucks.  Such evidence is sufficient to place in equipoise the question of whether the Veteran experienced chronicity and continuity of symptomatology of a low back/lumbar spine disability during service and since service separation which was later diagnosed as DJD of the lumbar spine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).  While the Veteran did advance in a September 1994 disability determination physical that joint pain began when the Veteran was 30 years of age, approximately a decade after service, the Board notes that this may have been when the Veteran first noticed regular joint pain and/or the joint pain was then severe enough to become a concern.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured the low back/lumbar spine in service and experienced "chronic" symptoms in service and "continuous" symptoms since service separation of DJD of the lumbar spine.  As such, the criteria for presumptive service connection for DJD of the lumbar spine under 38 C.F.R. § 3.303(b) based on "chronic" in-service symptoms and "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As service connection has been granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Finally, the Board notes that the evidence of record indicates that the Veteran has other diagnosed lumbar spine disabilities, including DDD.  Where a veteran is diagnosed with multiple back/spine disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the DJD from the symptomatology of the DDD (or any other back disability).  As such, the Board has attributed all identified back disability symptomatology to the now service-connected DJD of the lumbar spine, and the RO should consider all of the Veteran's lumbar spine symptomatology when assigning an initial disability rating.  For these reasons, the Board need not consider whether service connection is also warranted for DDD of the lumbar spine (or any other back disability).

Service Connection for Prostate Cancer

The Veteran has advanced being exposed to the herbicide Agent Orange during service, which the Veteran believes caused the prostate cancer.  It appears that the Veteran and/or his representative has advanced two theories of exposure.  First, the Veteran has advanced serving in the Republic of Vietnam on a temporary duty assignment in 1965, which would entitle the Veteran to a presumption of exposure.  Second, it appears the Veteran may be claiming that working on Republic F-105 Thunderchief supersonic fighter-bombers in service may have resulted in exposure to Agent Orange.  

Initially, the Board finds that the Veteran is currently diagnosed with prostate cancer or, at the very least, residuals of prostate cancer.  Private treatment records reflect that the Veteran underwent a prostatectomy in January 1998 to treat diagnosed prostate cancer.  While most VA and private medical records discuss the prostate cancer in historical terms, the Board notes that prostate cancer was listed as an active problem in a July 2011 VA treatment record.  As such, the Board finds that the Veteran either currently has a diagnosis of prostate cancer or was treated for prostate cancer residuals (from the prostatectomy) during the course of this appeal.

After reviewing all the evidence of record, both lay and medical, the Board finds that the evidence of record does not reflect any injury, event, or disease in service that may be related to the diagnosed prostate cancer.  Service treatment records are negative for any complaint, diagnosis, or treatment of a prostate disability and/or prostate cancer symptoms.  A February 1965 service separation examination report conveys that the Veteran's health was normal at service separation.  Further, both the separation examination and the corresponding medical history report reflect that the Veteran denied any health issues at service separation.  The Veteran has also not advanced any oncological injury, event, or disease in service, other than the contended herbicide exposure.

The Board finds that the weight of the evidence demonstrates that the Veteran did not serve in the Republic of Vietnam during service.  The DD Form 214 reflects that the Veteran had no years, no months, and no days of foreign and/or sea service.  Further, the overseas duty selection date was listed as "None - Aug63" (the meaning of which will be discussed below).  Service personnel records reflect that during service the Veteran was stationed at Lackland Air Force Base (AFB) in Texas, Amarillo AFB in Texas, and Nellis AFB in Nevada.  

AF Form 7, found within the Veteran's service personnel records, includes a section discussing "Foreign Service."  Of note, under "Location" is the notation "V" and under "FSSD" is the notation "NoneAug63."  Upon inquiry, the National Personnel Record Center (NPRC) explained that FSSD stood for foreign-service selection date, and noted that when there is no foreign service ("None") the date defaults to the date the Veteran entered active service, here August 1963 ("Aug63").  The NPRC also explained that the "V" under location "does not mean anything."  While rather unartfully stated, the Board finds that the NPRC was expressing that the use of a "V" under foreign-service location was not intended to convey either regular service or temporary duty in the Republic of Vietnam. 

Further, a February 1965 statement found within the Veteran's service personnel records reflects that the Veteran did have a 30 day period of temporary duty during service in November 1964; however, the record notes that the temporary duty took place in the civil engineer squadron at Nellis AFB in Nevada.  Further, this statement appears to address all aspects of the Veteran's service, as it was to be considered in an upcoming administrative separation decision.  As such, the Board finds that any service in the Republic of Vietnam would likely have been addressed in this statement so as to be considered by the administrative board.  

Significantly, the eventual administrative discharge was due to the Veteran's inability to adequately learn jet mechanics.  In a March 1965 administrative discharge proceeding, it was recommended that the Veteran be discharged from the Air Force due to "lack of progression to a satisfactory skill level in the demanding field of jet mechanics."  In a March 1965 memorandum, it was noted that the Veteran had been confronted in September 1964 about the lack of progress.  The Board finds it unlikely that the Veteran would have been sent on a temporary duty assignment to the Republic of Vietnam to work on F-105 aircrafts in 1965 when the Veteran was found to be so deficient in jet mechanics that it resulted in administrative discharge from service in early 1965.

In January 1968, the Veteran applied for educational benefits.  In the "VA Benefits Previously Applied For" box the Veteran checked "none."  Subsequently, the Veteran again applied for educational benefits in August 1974.  At that time the Veteran checked the box for "None" rather than "Vietnam Service" when addressing what the previous request for educational or training benefits had been based upon.

In the June 2007 claim, the Veteran advanced having served in the Republic of Vietnam from 1963 to 1965.  As this was the Veteran's entire period of service, the statement cannot possibly be true.  In a subsequent July 2007 statement, the Veteran clarified that he was, in fact, sent to the Republic of Vietnam in 1965 on temporary duty to wash and decontaminate F-105 aircrafts.  For the reasons discussed below, the Board finds this contention not to be credible.  Further, VA has not received any lay statements from fellow service members, friends, and/or family advancing that the Veteran had served in the Republic of Vietnam.

Having reviewed all the evidence of record, the Board does not find that the Veteran served in the Republic of Vietnam.  Service personnel records reflect that the Veteran spent the entirety of service in the United States, with the majority of time at Nellis AFB in Nevada.  The only indication that the Veteran spent any time in the Republic of Vietnam is the Veteran's contention, made during the current compensation claim, of being assigned to temporary duty there during 1965.  This recent assertion is inconsistent with, and outweighed by, the Veteran's more contemporaneous assertion in the August 1974 educational benefits application reporting no Vietnam service.  See Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  The statement also contradicts the February 1965 memorandum issued during administrative discharge proceedings discussing the Veteran's service history, including the period of temporary duty in a new division at Nellis AFB.  A finding that the Veteran was sent to the Republic of Vietnam to work on aircrafts in 1965 is also logically inconsistent as the Veteran's abilities in aircraft mechanics were being questioned in September 1964, if not earlier.  For these reasons, the Board finds that the Veteran did not service on temporary duty (or in any other capacity) in the Republic of Vietnam during service.

As to the contention that the Veteran may have been exposed to Agent Orange while working on Republic F-105 Thunderchief supersonic fighter-bombers, the Board is aware that during the pendency of this appeal VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent (Agent Orange) during the Vietnam era.  See 38 C.F.R. § 3.307(a)(6)(v).

In this case, the Veteran worked on Republic F-105 Thunderchief supersonic fighter-bombers, which, as the name implies, were designed for bombing targets rather than the spraying of herbicide agents.  Even if the Veteran worked on F-105 aircrafts that had been stationed in the Republic of Vietnam or other bases containing Agent Orange, any herbicide contamination of the aircraft would have been minimal.  Further, there is no evidence of record that such minimal herbicide contamination to an aircraft could have resulted in herbicide exposure to the Veteran while cleaning or otherwise working on the aircrafts.  The Veteran neither advanced working on the aircrafts without proper protective gear, nor did he convey breathing in any chemicals/herbicides while working on the aircrafts.  

Competent lay or medical evidence is required to establish "an indication" that the Veteran's prostate cancer is related to advanced herbicide exposure caused by working on aircrafts that may have been exposed to herbicides.  See Waters v. Shinseki, 601 F.3d 1274, 1277-1278 (Fed. Cir. 2010).  The Veteran offers neither competent lay evidence nor competent medical evidence to support the contention that an individual could be exposed to herbicides in such a way.  The only evidence suggesting such exposure are the Veteran's statements.  Contentions of such second-hand herbicide exposure are not subject to competent lay opinion.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The Veteran is a lay person and not competent to provide opinions on second-hand herbicide exposure.  As there is no competent evidence of record indicating that the Veteran may have been exposed to herbicides while working on F-105 aircrafts that may have been exposed to herbicides, a remand for a medical examination or opinion is not warranted.  See McLendon, 20 Vet. App. at 81-82.  For these reasons, the Board finds that the Veteran was not exposed to Agent Orange, or any other herbicide, while working on F-105 aircrafts during service.

After a review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against a finding that the Veteran had an oncological event, injury, or disease during service, including herbicide exposure, which subsequently resulted in prostate cancer.  As the preponderance of the evidence is against service connection for prostate cancer on either a direct basis, or on a presumptive basis due to herbicide exposure, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

The Board has also considered whether the Veteran's prostate cancer may be granted on a presumptive basis for reasons other than herbicide exposure.  After a review of the evidence, lay and medical, the Board finds that symptoms of prostate cancer did not have onset during service or within one year of service.  In the June 2007 claim, the Veteran advanced that prostate cancer began during service in 1963; however, as noted above, service treatment records reflect that during service the Veteran did not complain of, and was not diagnosed or treated for, prostate cancer symptoms.  A February 1965 medical history report reflects that the Veteran explicitly denied having any medical issues at service separation.  The February 1965 service separation examination report also reflects no diagnosis of a prostate disability.  Private medical records received by VA convey that the Veteran was diagnosed with prostate cancer in 1997 and subsequently received a prostatectomy in January 1998.  There is no indication from the private treatment records that the Veteran had symptoms of prostate cancer earlier than 1997.  As such, the Board finds that the Veteran was not diagnosed with and/or treated for prostate cancer during service, and did not have symptoms of prostate cancer in service.    

The service treatment records appear to be complete, and complaints of prostate disability symptoms would have been recorded had the Veteran sought treatment during service.  Service treatment records reflect that the Veteran complained of, or sought treatment for, a number of medical problems during service, including back pain, sickness, trouble breathing, and gastrointestinal issues.  As the Veteran was willing to seek treatment for internal issues such as gastrointestinal discomfort, presumably, the Veteran would have also sought treatment for other internal issues, such as prostate symptoms, in service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for prostate disability related symptoms weighs against a finding that the Veteran incurred prostate cancer in service.  Kahana, 24 Vet. App. at 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Considering the evidence of record that the Veteran was diagnosed with prostate cancer on or about 1997, as the Veteran's last period of honorable service ended in March 1965, over 35 years after service separation, the evidence shows that prostate cancer did not have its onset during service, or chronic symptoms in service, or that prostate cancer manifested to a compensable degree within one year of service. 

The Board next finds the weight of the evidence demonstrates that symptoms of prostate cancer have not been continuous since service separation in March 1965.  As noted above, the Veteran was not treated for, or diagnosed with, prostate cancer in service, and was first diagnosed with prostate cancer over 35 years after service.  The approximately 35 year period between service and the onset of prostate cancer is one factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the fact the Veteran underwent a prostatectomy within months of being diagnosed with prostate cancer.  Had the Veteran had symptoms of a prostate issue since service separation, the Board finds that a prostatectomy would likely have been needed much sooner.  Further, in the October 1997 private treatment record, the Veteran reported being scared because there was a history of prostate cancer in the family.  Had symptoms of prostate cancer appeared sooner, it appears from the Veteran's statement that he would have sought treatment much earlier.

For these reasons, the Board finds that the weight of the evidence is against either direct or presumptive service connection for prostate cancer, including as due to herbicide exposure, under the provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for DJD of the lumbar spine is granted.

Service connection for prostate cancer is denied.


REMAND

Service Connection for Lung Disorder, Bilateral Hearing Loss, and Tinnitus

VA Examinations

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Per the August 2014 Board remand, the Veteran was to be scheduled for VA pulmonary and audiological examinations.  An examination request was sent in on December 1, 2014.  Subsequently, on December 5, 2014, VA received an e-mail from the VA medical center (VAMC) stating that the Veteran "called to cancel his claim.  He stated that he has cancer and will call the RO to resubmit upon completion of his treatments."  The AOJ subsequently wrote to the Veteran asking if he actually intended to withdraw the issues on appeal.  No response was received; however, the Veteran's representative subsequently submitted an informal hearing presentation (IHP) in December 2015, which indicates that the Veteran is going forward with the appeal.

While the VAMC stated that the Veteran was "canceling the claim," there may have been a miscommunication.  Evidence of record reflects that the Veteran was recently treated for squamous cell carcinoma of the neck.  Given this context, as well as the representative's statement that the Veteran was going forward with the appeal, the Board finds it likely that the Veteran's request to cancel the claim reflects a request to postpone the VA pulmonary and audiological examinations until treatment for the squamous cell carcinoma had been completed.  As such, in an abundance of caution, the Board will again remand the pulmonary and audiological issues on appeal for VA examinations.  If the Veteran wants to withdraw the appeal as to this issue, he or the representative should clearly do so in writing.  See 38 C.F.R. § 20.204 (2015).  

Service Connection for Bilateral Hearing Loss

As to the issue of service connection for bilateral hearing loss, for VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Per the August 1963 VA entrance examination audiometric readings, at service entrance the Veteran had readings in excess of 20 dBs at 4000 Hz in both ears; therefore, hearing loss outside the normal ranges was noted at service entrance.  See Hensley, 5 Vet. App. at 157.  As the evidence shows hearing loss outside the normal ranges was "noted" at the service entrance examination, the issue is whether the Veteran's pre-existing hearing loss worsened during service, that is, was "aggravated by" service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015). 

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Per the August 2014 Board remand, the AOJ was to attempt to obtain private treatment records from 
Dr. David Sibley at Princeton Hospital in Birmingham, Alabama.  According to the Veteran, Dr. Sibley treated the Veteran's advanced lung disability.  In September 2014, the AOJ sent the Veteran a release form to be signed so that the outstanding private treatment records could be obtained.  The Veteran did not return the form.  On remand the AOJ should again attempt to obtain the outstanding private treatment records.  Further, the AOJ should attempt to obtain any outstanding VA treatment (medical) records for the period from December 2014.

 Accordingly, the issues of service connection for a lung disorder, bilateral hearing loss, and tinnitus are REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide the appropriate release to obtain the outstanding pulmonary treatment records held by 
Dr. David Sibley at Princeton Hospital in Birmingham, Alabama.  Upon receipt of the appropriate release, the AOJ should contact the health care provider and request that he forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment (medical) records pertaining to the treatment of pulmonary and/or audiological disabilities, not already of record, for the period on and after December 2014.

3.  Then, schedule the appropriate VA examination(s) for lung/pulmonary and audiological disabilities.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner(s) should provide the following opinions:

Lung Disorder

A)  After examination of the Veteran, identify all currently diagnosed lung/pulmonary disabilities.  In identifying the disabilities, the VA examiner should address the private medical documentation indicating that the Veteran may have been exposed to asbestos and is displaying asbestos-related disability symptoms.

B)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed lung/pulmonary disability had its onset during a period of active service, including as due to asbestos exposure?

Tinnitus

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed tinnitus had its onset during a period of active service, including as due to excessive noise exposure from work as an aircraft mechanic?

Bilateral Hearing Loss

Is it at least as likely as not (50 percent or higher degree of probability) that the preexisting bilateral hearing loss noted at service entrance was aggravated (worsened beyond normal progression) during active service (from August 1963 to March 1965)?  

If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the bilateral hearing loss prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

4.  Then, readjudicate the issues of service connection for a lung disorder, to include as due to asbestos exposure, bilateral hearing loss, and tinnitus.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


